DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
Status of the Claims
Amendments to claims 1, 3, 9-13, and 15 have been entered.
New claims 20 – 22 have been added.
Accordingly, claims 1 – 22 are currently pending.
Response to Remarks
Applicant amended the scope of the independent claims to clarify that a reference of the signal to be transmitted is used in the cancellation path to overcome the previously used Tract (US 2019/0386693) reference as discussed in the Advisory Action.  Based on further search and consideration, another reference Davis (US 2018/0252809) was discussed in the meeting.  Applicant has further amended the claims to include where the cancellation is applied, e.g. after the mixer and before both the baseband module (I & Q modulator) and analog-to-digital converter.  See claims 1, 9 and 15.
Applicant states that Davis does not teach interference cancellation after (downstream) a mixer and before (upstream) of a baseband module (I & Q modulator) and analog-to-digital converter.  See Remarks Pages 9 – 11.
The Examiner agrees.
 
Allowable Subject Matter
Claims 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose in a path for each receiver a cancellation filter based on the primary impulse response characteristics derived from impulse characteristic for each transmitter in the radar system with that particular receiver, the reference of the signal to be transmitted by each transmitted and the output data from the receiver separate from the reference signal to be transmitted in order to generate cancellation signals wherein cancellation signals are applied after a mixer and before both a baseband module (I & Q modulator) and ADC.  
The closest prior art is found to be Mu (US 2009/0213770) teaches “the leakage detection circuitry includes an auxiliary sampling mixer, a rectifier, a low-pass filter, and a low-frequency analog-to-digital converter. Exemplary cancellation circuitry includes several digital-to-analog converters, configured to tune a phase and amplitude modulator, and a variable gain/attenuation stage. The cancellation circuitry generates a cancellation signal from the transmitter signal. In many embodiments, the leakage-cancelling transceiver utilizes a base-band processor to regulate the cancellation circuitry to obtain a cancellation signal has the same amplitude as the transmitter leakage signal, but an opposite phase (Para. 9).”  The issue is whether the cancellation is applied downstream a mixer and upstream both the baseband module and analog-to-digital convertor.  Figure 1 of Mu shows leakage detection 180 and leakage cancellation 175 downstream from mixer 190 wherein leakage cancellation 175 includes a reference signal of the signal to be transmitted.  Figure 2 of Mu’s shows the output of leakage detection 180 upstream an analog-to-digital (A/D) convertor.  Figure 3 of Mu shows the cancellation being applied after A/D 340.  
In the same field of endeavor, Cheung (US 2018/0309474) shows cancellation 320 taking place downstream a mixer 306 and upstream an ADC 312 as shown in Fig. 3.  
Similarly, Hosokawa (US 2017/0168140) shows cancellation 123 taking place downstream a mixer 122 and upstream and ADC 125, 126.  Hosokawa also shows reference signal fed to item 123.  
None of Mu, Cheung and Hosokawa teach a cancellation filter based on an impulse response characteristic.  The Examiner does not see a motivation to combine with the other prior art discussed above without the use of hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648